internal_revenue_service number release date index number --------------------------------------- -------------------------------------- ---------------------------- --------------------------------------------- re ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-131284-07 date december legend decedent spouse trust date date date date law firm dollar_figurea dollar_figureb dollar_figurec dollar_figured state state statute dear ------------- -------------------- ---------------------------------------------------- ------------------------------------------------------------ ----------------------- -------------------------- -------------------- ------------------- --------------------------------- --------------- ----------- ----------- --------------- ------------- -------------------------------------------------------------------- this is in response to your authorized representative's submission dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever marital trust make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code and allocate generation-skipping_transfer gst_exemption pursuant to sec_2642 plr-131284-07 on date decedent established trust a revocable_trust pursuant to state law trust was subsequently amended and restated five times the current co-trustees are decedent’s son decedent’s brother-in-law and decedent’s attorney decedent died on date survived by spouse children grandchildren and great grandchildren articles second and third of trust provide that following certain specific bequests the remainder of the trust estate is to be held in three trusts the credit_shelter_trust the gst_trust and the residuary_trust paragraph a of article third provides that the trustees shall hold the credit shelter share in further trust credit_shelter_trust and pay over or apply the net_income of the credit_shelter_trust in the trustees’ absolute discretion to one or more members of a class consisting of spouse and decedent’s living descendants the trustees may also apply over or apply so much of the principal to one or more members of a class consisting of decedent’s living descendants upon the death of spouse the principal and any net_income of the credit_shelter_trust shall be paid over as provided in article fourth article third provides that the trustees shall fund the gst_trust with an amount equal to the decedent’s unused generation-skipping_transfer_tax_exemption as provided in sec_2631 available at her death to the extent it is not allocated to other_property by the trustees or the executors of the decedent’s estate paragraph b of article third provides that the trustees shall hold the gst share in further trust gst_trust and pay over or apply the net_income of the gst_trust at least annually to spouse spouse shall also have beneficial_enjoyment of the trust estate of the gst_trust during his lifetime upon the death of spouse the principal and any net_income of the gst_trust shall be paid over as provided in article fourth the gst_trust was intended to qualify for the deduction under sec_2056 paragraph c of article third provides that the trustees shall hold the residuary share in further trust residuary_trust and pay over or apply the net_income of the residuary_trust at least annually to spouse paragraph c also provides that spouse is to have the beneficial_enjoyment of the trust estate of the residuary_trust during his lifetime and upon his death the principal and any net_income of the residuary_trust shall be paid over as provided in article fourth the residuary_trust was intended to qualify for the deduction under sec_2056 paragraph of article tenth provides that the trustees are authorized to divide property in any trust being held with an inclusion_ratio as defined in sec_2642 of neither one nor zero into two separate trusts representing two fractional shares of the property being divided one to have an inclusion_ratio of one and the other to have an inclusion_ratio of zero spouse as executor of the estate engaged law firm to prepare and assist her plr-131284-07 in the timely filing of decedent’s federal estate_tax_return form_706 united_states estate and generation-skipping_transfer_tax return on schedule m bequests etc to surviving_spouse the estate made the election under sec_2056 qualified_terminable_interest_property the residue of the estate establishing the marital trust of dollar_figurea on schedule r generation-skipping_transfer_tax dollar_figureb of decedent’s gst_exemption was allocated to direct skips pursuant to article second decedent had previously allocated dollar_figurec to prior gifts leaving dollar_figured of available gst allocation at the time of decedent’s death law firm did not advise spouse as the executor of the estate to sever marital trust into an exempt trust and non-exempt trust to make the reverse_qtip_election under sec_2652 or to allocate decedent’s gst_exemption to the nonexempt_portion of the marital trust these errors were discovered by law firm on date upon review of spouse’s estate plan on date the co-trustees divided the marital trust into the gst_trust and the residuary_trust as directed by trust by executing a severance agreement the gst_trust is to be funded with a fractional share of decedent’s estate passing to the marital trust the numerator of which is equal to the decedent’s remaining gst_exemption after taking into account prior allocations of gst_exemption and automatic allocation of gst_exemption to other trusts created under the terms of trust and the denominator of which is equal to the amount passing to the marital trust the residuary_trust is to be funded with the balance of the property passing to the marital trust accordingly the gst_trust will be the gst exempt portion of the marital trust and the residuary_trust will be the gst non-exempt portion of the marital trust the gst_trust and the residuary_trust are to be funded on a non pro_rata basis based on either the fair_market_value of the asset on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the decedent’s date of death to the date of funding a reverse_qtip_election will then be made with respect to the gst_trust the terms of the gst_trust and the residuary_trust provide in the aggregate for the same succession of interests and beneficiaries as are provided in the marital trust according to state statute the trustee of an express trust is authorized without prior court approval or the consent of the persons interested to establish two or more separate trusts in order to segregate property held in trust which is or would be excepted excluded or exempt from or under chapter tax_on_generation-skipping_transfers of the united_states internal_revenue_code from such property which is not so excepted excluded or exempt so that one or more of such separate trusts will have an inclusion_ratio of zero or so that one or more of such separate trusts qualify for the grandchild exception under section b - d of the tax_reform_act_of_1986 as amended decedent’s estate requests rulings under sec_301 granting the following plr-131284-07 to sever marital trust under sec_26_2654-1 of the generation-skipping_transfer_tax regulations into a gst exempt portion known as the gst_trust and a gst non-exempt portion known as the residuary_trust to file a supplemental form_706 making a reverse_qtip_election under sec_2652 with respect to the gst_trust to allocate decedent’s available gst_exemption under sec_2632 to the severed gst_trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate under sec_2056 no deduction is allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail under sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse qualified_terminable_interest_property is defined under sec_2056 as property which passes from the decedent to the surviving_spouse in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 b v applies under sec_2044 property subject_to a qtip_election for which a deduction is allowed under sec_2056 is includible in the surviving spouse's gross_estate on that spouse's subsequent death income_interest for life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_2056 provides that the surviving_spouse has a qualifying sec_2056 provides that an election under sec_2056 with plr-131284-07 by a transferor to a skip_person a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2601 imposes a tax on every generation-skipping_transfer gst made sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowable under sec_2055 or sec_2522 with respect to such property under sec_2631 as in effect during the years involved in this case for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that an individual's gst_exemption may be allocated at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such return is required to be filed under sec_26_2632-1 an allocation of a decedent's available gst_exemption by the executor of the decedent's_estate is made on form_706 filed on or before the date prescribed for filing the return by sec_6075 including any extensions granted an allocation of gst_exemption with respect to property included in the gross_estate of a decedent is effective as of the date of death under sec_2632 and sec_26_2632-1 a decedent's unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent's executor on or before that date the unused exemption is allocated a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death however no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the new trust plr-131284-07 the death of the transferor the value of the property for purposes of determining the inclusion_ratio under sec_2642 shall be the value of the property as finally determined for estate_tax purposes sec_2642 provides generally that if property is transferred as a result of sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date under sec_2652 and sec_26_2652-1 the transferor of the property for gst tax purposes is the individual with respect to whom the property was last subject_to federal estate or gift_tax however under sec_2652 in the case of a_trust for which a deduction was allowed under sec_2056 the decedent's_estate may elect to treat all of the property in the trust as if the sec_2056 election had not been made for purposes of the gst tax ie a reverse_qtip_election accordingly the decedent and not the surviving_spouse is treated as the transferor of the property for gst tax purposes the reverse_qtip_election is irrevocable and is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies under sec_26_2652-2 the reverse_qtip_election is made on the return of tax on which the qtip_election is made under sec_26_2654-1 the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trust may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding plr-131284-07 see sec_26_2654-1 example under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute notice_2001_50 2001_34_irb_189 provides in part that under sec_2642 the time for allocating the gst_exemption to transfers at death is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts and representations made we have determined that the standards of sec_301_9100-1 and sec_301_9100-3 have been met therefore an extension of time is granted until days from the date of this letter to sever marital trust into a gst exempt portion known as the gst_trust and a gst non-exempt portion known as the residuary_trust and to make a reverse_qtip_election with respect to the gst_trust as a result of the severance and the reverse_qtip_election with respect to the gst_trust decedent's remaining gst_exemption will be allocated to the gst_trust and credit_shelter_trust under sec_2632 therefore assuming the trusts are funded as described above the credit_shelter_trust and gst_trust will have an inclusion_ratio of zero and the residuary_trust will have an inclusion_ratio of a supplemental form_706 united_states estate and generation-skipping_transfer_tax return the supplemental form_706 should be filed on behalf of decedent's_estate with the internal_revenue_service center cincinnati oh a copy of this letter should be attached the reverse_qtip_election and allocation of gst_exemption should be made on plr-131284-07 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this the code provides that it may not be used or cited as precedent letter is being sent to your authorized representatives sincerely william p o'shea associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
